OPINION DISIDENTE DEL JUEZ DE APELACIONES SR. SANCHEZ MARTINEZ — 95 DTA 220
San Juan, Puerto Rico, a 28 de junio de 1995
Lá. controversia que plantea este caso es si actuó correctamente el Tribunal de Primera Instanciá-al suspender sine die el acto de lectura de acusación por el mero hecho de que el acusado presentó una moción de desestimación de la acusación.
Del récord anté nos surge que se presentaron sendas acusaciones contra los dos recurrentes por infracciones al Art. 401 de la Ley de Sustancias Controladas, 24 L.P.R.A. sec. 2401. Los recurrentes presentaron mociones de desestimación de las acusaciones basadas en lo dispuesto en la Regla 64, inciso (p), de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 64(p), i.e., que la determinación de causa probable para presentar acusación no se hizo "con arreglo a la ley y a derecho".
El día del señalamiento para el acto de lectura de la acusación (5 de mayo de 1995), los acusados solicitaron que se aplazara dicho acto hasta que se resolvieran las mociones de desestimación. El tribunal a quo (Hon. Eliadís Orsini Zayas, J.) acogió favorablemente el argumento de los acusados y resolvió que "el momento para resolver un planteamiento al amparo de la Regla 64(p) es antes de dar lectura a la acusación Apéndice de la petición, a la pág. 1. A renglón seguido añadió: "Por [tal razón] el Tribunal resuelve no dar lectura a la acusación, hasta tanto se resuelva en sus méritos la moción al amparo de la Regla 64(p)". Id.
En la petición de certiorari ante nos. El Pueblo sostiene que la suspensión indefinida del proceso hasta tanto se resuelvan las mociones de desestimación, no se justifica bajo ninguna hipótesis. Los recurrentes, en cambio, afirman que el tribunal a quo actuó lógicamente pues de ser procedente la desestimación de las acusaciones, realizar el acto de lectura de acusación sería un acto inoficioso.
No hay controversia entre las partes en cuanto a que una moción de desestimación puede ser presentada antes de alegar. No podría haberla. En efecto, la Regla 63 de Procedimiento Criminal, 34 L.P.R.A. Ap.II, R.63, preceptúa que "...cualquier defensa u objeción susceptible de ser determinada sin entrar en el caso en su fondo se deberá promover mediante moción *878presentada al hacerse alegación de no culpable o antes de alegar".
Que la acusación es el resultado de una determinación de causa probable contraria a derecho es una de esas defensas susceptibles de ser determinadas "sin entrar en el caso en su fondo". Por lo tanto, las mociones presentadas por los acusados fueron correcta y oportunamente presentadas. Por ende, el Tribunal de Primera Instancia deberá resolverlas antes de "entrar en el caso en su fondo".
Sin embargo, la frase "sin entrar en el caso en su fondo" solo significa que el tribunal a quo deberá resolver la moción "antes del juicio".  Es nuestra opinión que, ni el texto de las Reglas de Procedimiento Criminal ni la práctica que se ha seguido en los tribunales a su amparo, sugieren la interpretación adoptada por el Tribunal de Primera Instancia. La interpretación que consuetudinariamente se le ha dado a la Regla 63 es que las mociones de desestimación presentadas al hacerse alegación de no culpable o antes de alegar, se resuelven oportunamente, antes del juicio, pero después de haberse celebrado el acto de lectura de acusación. Que sepamos, nunca se ha paralizado un proceso penal para evitarle cualquier inconveniencia que pueda ocasionarle al acusado el acto de lectura de acusación.
Como bien apunta el Procurador General, el acto de lectura de acusación "marca el inicio de la etapa adjudicativa en casos celebrados ante el Tribunal Superior" [sic] y cumple las siguientes funciones:

"(1) notificación formal de los cargos al imputado;


(2) asegurarse de la identidad del acusado;


(3) señalar la fecha en que habrá de celebrarse el juicio;


(4) advertir al imputado de su derecho a juicio por jurado, a asistencia de abogado y a estar presente en el juicio, con la salvedad de que su incomparecencia voluntaria equivaldrá a una renuncia;


(5) permitir al acusado presentar defensas y objeciones susceptibles de ser dilucidadas antes de entrar a juicio;


(6) formular alegación o responder a los cargos; y


(7) notificar al tribunal de la posibilidad de una alegación preacordada."

Petición, a las págs. 3-4.
Nótese que el acto de lectura de la acusación puede dividirse en dos fases: la fase informativa y la fase responsiva. En la fase informativa se le entrega copia de la acusación al acusado, se lee la acusación (o se da por leída si así lo pide el acusado); el tribunal le pregunta y se cerciora del nombre y los apodos del acusado y le advierte que el caso se tramitará bajo ese nombre aunque luego resulte ser falso; se fija la fecha y se le deja citado para el juicio y se le advierte que si no comparece voluntariamente al juicio, éste podrá celebrarse en su ausencia. Durante esta fase no es necesario que el acusado haga alguna alegación.
La segunda fase es la fase responsiva. Requiere que el acusado haga su alegación, Le., culpable o no culpable. Regla 68 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 68 . El. acusado puede solicitar, en la alternativa, un plazo para alegar.  En uno u otro caso el acusado puede presentar también una moción para que se desestime la acusación. El hecho de *879que haga alegación de modo alguno impide que el tribunal resuelva posteriormente la moción y decrete la desestimación de la recusación.
Todo lo contrario es cierto. Presentada oportunamente una moción de desestimación, el caso no puede ir ajuicio hasta tanto el tribunal la resuelva adversamente al acusado. Queda, por lo tanto a salvo, el derecho del acusado de no tenerse que enfrentar a un juicio a base de una acusación cuya legalidad está en controversia. Después de todo ese debe ser el único derecho que se derive de la presentación de la moción de desestimación: que no se le obligue a defenderse de una acusación que él ha pedido en debida forma que se desestime por cualquiera de los fundamentos que reconoce la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 64.
Finalmente, queremos advertir el riesgo que implica la suspensión del proceso sin dar lectura a la acusación al menos en su fase informativa. Mientras el proceso esté así paralizado, si el acusado se evade de la jurisdicción el juicio no podría verse in absentia, pues es en la fase informativa del acto de lectura donde se apercibe al acusado sobre dicha posibilidad.
Además, la suspensión del acto de lectura de acusación tiene un "efecto-dominó". Si suspende dicho acto, habrá que suspender el acto del juicio para el cual desde la vista preliminar han sido citados los testigos de cargo (y de defensa, si los hubiere). El dar contraorden a los testigos y luego, en algún momento futuro indeterminado, citarles nuevamente a través de los alguaciles (abrumados de trabajo, como sabemos) constituye un inconveniente mayor que los que puede acarrear los diez o quince minutos que toma el acto de lectura de la acusación.
Por entender, que la interpretación del tribunal a quo, ahora adoptada por mis estimados compañeros de estrado, no representa el balance más pragmático en el proceso ni encuentra apoyo en el uso y costumbre de los pasados años, respetuosamente disiento.
HIRAM A. SANCHEZ MARTINEZ
Juez de Apelaciones
ESCOLIOS 95 DTA 220
1. Ciertamente, el juicio no es el acto de lectura de la acusación. De hecho, el juicio no puede celebrarse hasta pasados veinte días de celebrarse el acto de lectura de la acusación. Regla 109(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 109(a).
2. Nuestras reglas de procedimiento criminal regulan el momento de la presentación, la forma o requisitos de la moción y el efecto de que el acusado prevalezca en su solicitud de desestimación.